The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 and 25-34 are pending and under examination. Claim 24 is cancelled. Claims 1, 4-5, 7-8 and 28 are amended. 

EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
	In reply to the objection to claim 8 as set forth at p.4 of the previous Office Action dated March 3, 2022, Applicant now amends claim 8 to recite “G709A or G709S”, thereby removing the duplicate recitation of “G709S”. Accordingly, the objection is now hereby withdrawn.
	In reply to the rejection of claims 1-34 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.4-5 of the previous Office Action dated March 3, 2022, Applicant now (i) amends claim 1 to recite that the administration is “to the subject” recited in the preamble; (ii) amends claim 8 to recite the amino acid substitutions pertaining to the TrkA and TrkB protein in the alternative by replacing the conjunction “and” with “or”; (iii) cancels claim 24; and (iv) amends claim 28 to recite a comma between the terms “sucrose” and “glycerin”. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claim 7 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.6 of the previous Office Action dated March 3, 2022, Applicant now amends claims 4, 5 and 7 to refer specifically to “dysregulation of a NTRK gene, a Trk protein, or expression or activity or level of the same”. Accordingly, the rejection is now hereby withdrawn. 
	In view of the acceptable Terminal Disclaimer filed June 3, 2022, the following nonstatutory double patenting rejections are hereby withdrawn:
	(i) the rejection of claims 1-2, 11-12, 15-17, 20, 22-24 and 26-27 on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,045,991 B2, as set forth at p.7 of the previous Office Action dated March 3, 2022;
	(ii) the rejection of claims 1-8, 11-12, 15-17 and 26-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-27 of U.S. Patent No. 10,045,991 B2 in view of ORA-SWEET® (Paddock Laboratories, Inc., 2010), as set forth at p.7-9 of the previous Office Action dated March 3, 2022;
	(iii) the rejection of claims 1-8, 11-12, 22-24 and 26-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-17 of U.S. Patent No. 10,045,991 B2 in view of Ulrich et al. (WO 2002/072102 A1; 2002), as set forth at p.9-10 of the previous Office Action dated March 3, 2022;
	(iv) the rejection of claims 1-34 on the ground of nonstatutory double patenting as being unpatentable over claims 10-12, 27-28 and 30 of U.S. Patent No. 10,137,127 B2, as set forth at p.10-13 of the previous Office Action dated March 3, 2022;
	(v) the rejection of claims 1-17, 20-21 and 26-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-26 and 29 of U.S. Patent No. 10,137,127 B2 in view of ORA-SWEET® (Paddock Laboratories, Inc., 2010), as set forth at p.13-15 of the previous Office Action dated March 3, 2022; 
	(vi) the rejection of claims 1-14, 20-27 and 32-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-26 and 29 of U.S. Patent No. 10,137,127 B2 in view of Ulrich et al. (WO 2002/072102 A1; 2002), as set forth at p.16-18 of the previous Office Action dated March 3, 2022;
	(vii) the rejection of claims 1-2, 11-12, 15-17, 20, 22-24 and 26-27 on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,588,908 B2, as set forth at p.18-19 of the previous Office Action dated March 3, 2022;
	(viii) the rejection of claims 1-8, 11-12, 15-17 and 26-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-28 of U.S. Patent No. 10,588,908 B2 in view of ORA-SWEET® (Paddock Laboratories, Inc., 2010), as set forth at p.19-20 of the previous Office Action dated March 3, 2022;
	(ix) the rejection of claims 1-8, 11-12, 22-24 and 26-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-28 of U.S. Patent No. 10,588,908 B2 in view of Ulrich et al. (WO 2002/072102 A1; 2002), as set forth at p.21-22 of the previous Office Action dated March 3, 2022;
	(x) the rejection of claims 1-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,668,072 B2, as set forth at p.22-25 of the previous Office Action dated March 3, 2022; and
	(xi) the rejection of claims 1-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,191,766 B2, as set forth at p.25-26 of the previous Office Action dated March 3, 2022.

	The following is an Examiner’s statement of reasons for allowance:
	Applicant claims a liquid formulation comprising the compound (S)-N-(5-((R)-2-(2,5-difluorophenyl)pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide, which has the structure 
    PNG
    media_image1.png
    138
    194
    media_image1.png
    Greyscale
, in combination with hydroxypropyl--cyclodextrin, sodium citrate, and a sweetener, wherein the formulation has a pH of about 2.5 to about 5.5, and the compound has a concentration of about 20 mg/mL to about 30 mg/mL in the formulation, which is administered in a method for treating a cancer in a subject in need thereof (claim 1). 
The closest prior art is Haas et al. (U.S. Patent Application Publication No. 2011/0195948, 2011, cited in the IDS of July 30, 2020), which teaches Trk kinase inhibitors, including the instantly claimed compound (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide, or its hydrogen sulfate salt, for use in the treatment of diseases responsive to treatment with a Trk kinase inhibitor, such as pain or cancer (abstract; p.2, para.[0016]-p.12, para.[0205]; p.16, para.[0276]; Ex.14-14A, p.27, para.[0442]-[0443]). Although Haas et al. teaches that any of the disclosed compounds may be administered in any convenient administration form (e.g., solutions, dispersions, suspensions, syrups or sprays) and may further contain components conventional in such formulations (e.g., diluents, carriers, pH modifiers, sweeteners, bulking agents, and other active agents) (p.15, para.[0258]), Haas’ disclosure provides no further teaching or suggestion as to how such generically defined dosage forms should be formulated, let alone the specific constitution, pH range and concentration of the active compound as instantly claimed. Arrigo et al. (U.S. Patent Application Publication No. 2016/0137654 A1; Issued May 2016, Filed November 16, 2015, cited in the IDS of July 30, 2020) teaches a crystalline form of the hydrogen sulfate salt of (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (p.2-3, para.[0023], p.21, para.[0195]-[0196]), but fails to provide any more specific description as to how the generically defined “liquid preparations” (suspensions, elixirs, solutions) should be suitably prepared. The references, therefore, are inadequate to teach or suggest the specific liquid formulation of (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide in combination with at least the hydroxypropyl--cyclodextrin and sodium citrate base that exhibits the recited pH value and specifically recited concentration of the active agent, either taken alone or in combination. 
Motheram et al. (U.S. Patent Application Publication No. 2017/0224662; Published August 10, 2017, Priority to U.S. Provisional Patent Application No. 62/281,853, Filed January 22, 2016, cited in the IDS of July 30, 2020) teaches a stabilized aqueous formulation of the anesthetic agent cyclopropyl-MOC-metomidate (CPMM) for injection or infusion, wherein the formulation contains a solubilizer, such as a cyclodextrin, and optionally further a buffer, which may be a citrate buffer and NaOH, wherein the formulation is for use in the induction of anesthesia or sedation (abstract; p.1, para.[0002], p.1, para.[0007]-[0009], p.1, para.[0012]-p.2, para.[0013]). Motheram et al., however, expressly teaches that CPMM exhibits “only moderate solubility in aqueous solution and the metabolically-labile ester is also somewhat unstable in aqueous solution, which can lead to degradation of the compound upon storage in an aqueous medium” (p.1, para.[0006]). The closest prior art references to Haas et al. or Arrigo et al. make no comment on the stability of (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide in aqueous solution, and it is of particular note that the chemical structure of this compound and CPMM as disclosed in Motheram et al. do not share any specific structural features (e.g., a metabolically-labile ester) that would suggest a similar instability in aqueous solution. Also, it is noted that the purpose of Motheram’s aqueous formulation is for injection or infusion - which would teach away from the inclusion of sweeteners, bitterness masking agents, or flavorings for taste purposes as claimed. As such, Applicant’s instantly claimed liquid formulations are not taught or suggested by these closest prior art references to Haas et al., Arrigo et al. or Motheram et al. – either alone or in combination – and, accordingly, are considered to patentably distinguish over the same. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	Claims 1-23 and 25-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 15, 2022